DECISION
This is a proceeding brought by the plaintiff Mauga-Moimoi to prevent the defendant Taelase from registering under the name of Mauga.
It is alleged in Section 4 of the Complaint that “Taelase has been proven to have been absent from this Colony for a period of five or six years” and upon the hearing, this allegation was admitted by the defendant. Under Section 1 of Regulation No. 11-1907, which provides, “That no person, who, after the First day of January in the year 1908, has not been a resident continuously of Tutuila or Manu’a for five years immediately preceding the vacancy of a title, shall be eligible to succeed to any title which may, by law, enable the holder of the title to take a public office,” this admission alone is a sufficient reason for denying this defendant the right to register as Mauga.
The Court, however, desires to announce an additional and more general ground for its decision in order to dispose of this controversy finally, and to make known its general policy as to allowing the registration of two persons under the same name.
It appears from the evidence that at certain times in the history of the Mauga Family, there have been two Maugas at once, and at other times only one, and whenever there have been two at the same time, the uncontradicted evidence is that there have been strife, quarrels, and even bloodshed.
*278While under present conditions there could be no resort to actual violence, the court is satisfied that there would be disagreements without number and a state of perpetual disturbance and unrest in this powerful and highly influential family.
Another consideration, which strongly appeals to the Court and should appeal more, strongly to the members of this family, is the well recognized fact that the division of a “matai” name and the possession by each of several persons of a piece of a name (“fasi igoa”) is a sign of natural disintegration and must greatly weaken, if it does not eventually destroy, the strength and greatness of the name.
. In order, therefore, to preserve harmony, and to secure to the name of Mauga its proper dignity and importance, the Court refuses to allow the defendant to register in the name of Mauga. The Court wishes it clearly understood that this same rule will be applied, should other proceedings arise in which it is sought to have two persons registered under the same name.
The right of a second person to register as Mauga is the only question before the court and it does not decide anything as to the right of succession to the name, or as to who will be entitled to name the next Mauga, upon the death or retirement of the present holder of the name.
When this occurs, all persons, of all branches of the family, who are rightfully entitled to a voice in naming the next Mauga, will be recognized in accordance with the proper Samoan Customs relating thereto.
Costs are assessed at $30.00, of which the plaintiff Mauga, will pay $10.00, and the defendant, Taelase, will pay $20.00. .